DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 6/3/2022 has been entered, claims 4 and 17 are cancelled and claim 21 is new, thus claims 1-3, 5-16 and 18-21 are currently pending in this application.  	The amendment to the title overcomes the previous title objection, therefore the objection is hereby withdrawn.
Allowable Subject Matter
Claims 1-3, 5-16 and 18-21 are allowed.
 	The following is an examiner’s statement of reasons for allowance: the prior arts of record taken alone or in combination neither anticipates nor renders obvious  	a display apparatus comprising “a wave absorber disposing at both sides of the aperture area and absorbing the light in the specific wavelength band, wherein the wave absorber is extended along a first horizontal direction and is disposed as being separated from the aperture area along a second horizontal direction perpendicular to the first horizontal direction” as recited in claim 1;	a display apparatus wherein “each of the first to third wave absorbers is extended along a first horizontal direction and disposed apart from the aperture area along a second horizontal direction perpendicular to the first horizontal direction” as recited in claim 16; and 	a display apparatus comprising “a wave absorber disposing at both sides of the aperture area and absorbing the light in the specific wavelength band” and “a first wave absorber pattern surrounding the aperture area on the second encapsulation layer and including a same material as the wave absorber” as recited in claim 21.  	Claims 2-3, 5-15, and 18-20 are also allowed for further limiting and depending upon allowed claims 1 and 16.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NDUKA E OJEH whose telephone number is (571)270-0291. The examiner can normally be reached M-F; 9am - 5pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NDUKA E OJEH/Primary Examiner, Art Unit 2892